Exhibit 10.1

 
FIRST AMENDMENT TO INDEMNITY AGREEMENT




This FIRST AMENDMENT TO INDEMNITY AGREEMENT (“Agreement”) is entered into this
May 17, 2010 by and between PACIFIC OFFICE PROPERTIES, L.P., a Delaware limited
partnership ( “Indemnitor”), and JAMES C. REYNOLDS, an individual
(“Indemnitee”).




RECITALS
 
A.           Arizona Land Income Corporation and POP Venture, LLC entered into
(i) a Master Formation and Contribution Agreement dated as of October 3, 2006,
and (ii) a Contribution Agreement dated as of November 2, 2006 (collectively, as
each has been amended, “Transaction Documents”).
 
B.           The Transaction Documents provide for, among other things, (i) the
formation of the Indemnitor, and (ii) the contribution to Indemnitor by those
entities identified as “Contributors” on Schedule 1 attached to that certain
Indemnity Agreement, dated as of March 19, 2008 (the “Original Agreement”) as
POP Venture LLC’s designee, of all of the Members’ (as defined in the Original
Agreement) respective membership interests in those entities identified as the
“Companies” on such Schedule 1, which Companies respectively each indirectly
owned a fee or leasehold estate in the applicable properties described on
Schedule 1 (collectively, the “Projects”).  Pursuant to that certain Second
Amendment and Exhibit Acknowledgement to Master Formation and Contribution
Agreement, dated as of December 9, 2006, POP Venture, LLC, and all affiliates of
POP Venture, LLC (collectively, “POP”) granted an option to Indemnitor which
afforded Indemnitor the right to cause POP to contribute certain additional
properties identified as of the Closing (as that term is defined in the
Transaction Documents) to Indemnitor (the “Option Properties”) on substantially
the same terms and conditions as set forth in the Contribution Agreements (as
defined in the Transaction Documents).
 
C.           POP contributed, or caused to be contributed by those entities
identified as “Option Property Contributors” on Exhibit 1 attached hereto and
made a part hereof by reference to Indemnitor certain of the Option Properties
effective as of the dates set forth on Exhibit 1 (the “Contributed Option
Properties”).
 
D.           The Contributed Option Properties are encumbered by certain POP
Property Indebtedness (as defined in the Transaction Documents).  In connection
with such POP Property Indebtedness, Indemnitee entered into those certain
guaranties and/or indemnities described on Exhibit 1 attached hereto and made a
part hereof by reference (whether one or more, the “Guaranty”) in favor of the
lenders of such POP Property Indebtedness (whether one or more, “Lender”).
 
E.           Pursuant to the Transaction Documents, it is a condition precedent
to the contribution described in clause (ii) of Recital B that Indemnitor
indemnify the Indemnitee with respect to all of Indemnitee’s obligations under
the Guaranty.




 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
In consideration of the foregoing Recitals (which constitute an integral part of
this Agreement), the promises, terms, conditions, provisions, and covenants
described below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by all parties hereto, the parties
agree as follows:
 
1. From and after the effective dates set forth on Exhibit 1 with respect to
each Contributed Option Property (the “Applicable Effective Date”), Indemnitor
agrees to defend, indemnify, and hold harmless Indemnitee from and against any
and all demands, claims, causes of action, judgments, losses, costs, damages and
expenses, including, without limitation, attorneys’ fees and costs of litigation
arising from or relating in any fashion to any or all of the Guaranty
(individually and collectively, “Losses”), provided such Losses were suffered or
incurred because of any act, omission, or condition occurring or arising on or
after the Applicable Effective Date.
 
2. Except as expressly modified in this First Amendment to Indemnity Agreement,
all of the terms and conditions of the Original Agreement shall remain in full
force and effect in accordance with its terms.
 
3. Any terms not specifically defined herein shall have the meanings ascribed to
them in the Original Agreement.
 
In witness of the foregoing, the parties hereto have executed this Agreement
effective on the date first above written.
 
The Indemnitor:


PACIFIC OFFICE PROPERTIES, L.P.,
 
                                                                                   a
Delaware limited partnership
 
By:           PACIFIC OFFICE PROPERTIES
                      TRUST, INC., a Maryland corporation
Its general partner
 




By:           /s/ James R. Ingebritsen
Name:          James R. Ingebritsen
Title:           Chief Executive Officer


 
The Indemnitee:




/s/ James C. Reynolds
                  James C. Reynolds

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1




PROJECT
GUARANTY
Bank of Hawaii Waikiki Center
Effective Date:  May 23, 2008
Option Property Contributor: STIRR 2155 Kalakaua, LLC
Indemnity and Guaranty Agreement, dated February 21, 2007, by James C. Reynolds
for the benefit of Nomura Credit and Capital, Inc.
 
Hazardous Substances Indemnity Agreement, dated February 21, 2007, made by
POP/2155 Kalakaua, LLC, as Borrower, and James C. Reynolds for the benefit of
Nomura Credit & Capital, Inc.
Black Canyon Corporate Center
Effective Date:  April 30, 2008
Option Property Contributor:  STIRR Black Canyon, LLC
Indemnity and Guaranty, dated January 25, 2007, by James C. Reynolds for the
benefit of Nomura Credit & Capital, Inc.
 
Hazardous Substances Indemnity Agreement, made as of January 25, 2007, by
POP/Black Canyon, LLC, a Delaware limited liability company, as Borrower and
James C. Reynolds for the benefit of Nomura Credit & Capital, Inc.
U.S. Bank Towers
Effective Date:  May 23, 2008
Option Property Contributor:  STIRR USB Tower, LLC
Amended and Restated Guaranty Agreement, dated December 21, 2006, by James C.
Reynolds for the benefit of Column Financial, Inc.
 
Amended and Restated Environmental Indemnity Agreement, dated as of December 21,
2006, made by Pacific Office Properties / Van Buren, LLC and Pacific Office
Properties / 101 Tower, LLC, as Borrowers, and James C. Reynolds in favor of
Column Financial Inc.
SoCal II Portfolio Properties
Effective Date:  August 14, 2008
Option Property Contributor:  STIRR SoCal Portfolio II, LLC
Guaranty of Recourse Obligations, dated December 20, 2006, by James C. Reynolds
for the benefit of Greenwich Capital Financial Products, Inc.
SoCal II Carlsbad
Effective Date: August 14, 2008
Option Property Contributor:  STIRR SoCal Portfolio II, LLC
Guaranty of Recourse Obligations, dated December 20, 2006, by James C. Reynolds
for the benefit of Greenwich Capital Financial Products, Inc.





